DETAILED ACTION

Examiner’s Note
The Examiner note that, given the new round(s) of rejection(s) set forth below, the following action is made non-final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santoso et al. (US 2016/0177151 A1) in view of Ishii et al. (US 7341793 B2) and in further view of Matsuda et al. (US 2020/0087542 A1), and in light of the evidence provided by Nakamura et al. (US 6414073 B1), McGee et al. (US 2009/0311472 A1), Schroeyers et al. (US 2016/0177141 A1) and Chen et al. (KR-2017093050-A), the latter of which was cited from the machine translation which is provided with the current action.

Regarding claim(s) 1-12, Santoso teaches a surface protection film comprising a core layer between an adhesion layer and a release layer (current claim 8, current claim 10), and comprising a mixture of low density polyethylene (LDPE) and high density polyethylene (HDPE) in a weight ratio of 60:40 to 40:60 (i.e., 40-60 wt% LDPE and 40-60 wt% HDPE, current claims 11-12) (para 0027), which said release layer comprises one polyolefin (consists essentially of) such as, inter alia, LDPE (current claim 9) (para 0029).  
Santoso further teaches that the adhesion layer comprises a hydrogenated styrene-butadiene block polymer (first hydrogenated styrene block copolymer) having a styrene content of 34 wt% and a melt flow rate (MFR) of 48 at 230 °C and 2.16 kg (current claim 4), the latter of which is inversely proportional to the viscosity of the block polymer (para 0015-0021); and that the adhesion layer comprises 15-90% by weight of the styrene block copolymer, 10-50% by weight of LDPE and 10-35% by weight of HDPE (polyethylene) (para 0022-0024), all three % by weight ranges of which overlaps that presently claimed (current claim 6).
	As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Santoso is silent to the adhesion layer demonstrating the presently claimed Adhesion Build Value to a textured polycarbonate substrate (i.e., less than 2.5) under the presently claimed conditions (heated to 90 °C for 10 minutes), and further comprising a second hydrogenated styrene block copolymer different from the first hydrogenated styrene block copolymer (current claim 1), comprising 65 wt% styrene and having an MFR at 230 °C and 2.16 kg of 0.4 grams/10 minutes (current claim 5); and wherein the adhesion layer comprises 15-35 wt% of the first hydrogenated styrene block copolymer and 5-25 wt% of the second hydrogenated styrene block copolymer (current claim 7).

However, Santoso teaches that the composition of the adhesion layer is tailored to provide desired degrees of adhesion to different surfaces (para 0013-0014) such as a polycarbonate substrate having a surface roughness given as the arithmetic average height (Ra) of 0-150 Ra as expressed in microinches (para 0025 and 0032), which significantly overlaps that presently disclosed for defining the presently claimed surface limitations recited for the textured polycarbonate substrate (5-150 microinches at para 037 of the specification as originally filed).
Santoso also instructs that the disclosed invention is directed to adhesion layers whose adhesion to substrates does not elevate to a point where heating causes the peel strength to exceed the tensile strength of the adhesion layer’s supporting film, and thus causing damage to the film during peeling (para 0015), which is an endeavor similar to that of the presently claimed/disclosed invention.  The inventive examples of Santoro demonstrate adhesion values to a polycarbonate substrate at room temperature (RT), after aging at 60 °C for 5 minutes and 90 °C for 5 minutes (para 0038-0039), with Example 10 demonstrating an adhesion of 126.6 g/in at RT and 211.9 g/ after the above-noted aging (para 0039, Table 3, Example 10), which provides an Adhesion Build Value of approximately 1.7 (current claims 1-2).
	
In addition, Ishii teaches a heat-sealing film having a sealant layer made of a resin composition comprising (a) 5-50 wt % of a styrene/conjugated-diene block copolymer comprising 50 to 95 wt % of styrene, which overlaps that presently claimed for the recited second hydrogenated styrene block copolymer (different from the first hydrogenated styrene block copolymer, 65 wt% styrene, current claim 5); (b) 5 to 50 wt % of an ethylene/-olefin random copolymer; and (c) 5 to 70 wt % of a styrene/conjugated-diene block copolymer comprising 10 to 50 wt % of styrene (abstract). The Examiner notes that the wt % for components (a) and (c) overlaps that presently recited for the first hydrogenated styrene block copolymer and the second hydrogenated styrene block copolymer (current claim 7).
Ishii also teaches that:
the wt % range for component (a) is selected to provide a balance of adequate film-forming and temperature-dependent peel strengths; 
the wt % range for component (b) is selected to provide a balance of adequate peel strength and film-forming;
and that the wt % range for component (c) is selected to provide a balance of sealing and film-forming (column 2, lines 45-57).

In addition, Matsuda teaches adhesive compositions comprising two styrene block copolymers, wherein one of the block copolymers comprises a styrene content of 15-35 wt % and the other of the block copolymers comprises a styrene content of 40 to 70 wt % towards a balance of initial adhesive strength, adhesive strength after curing and heat resistance (para 0061-0062).  Matsuda also teaches that a low viscosity (i.e. a high MFR) provides wettability on an adherend towards improving adhesive strength (para 0079).

While Santoso/Ishii/Matsuda do not specify the MFR for the styrene/conjugated-diene block copolymer comprising 50 to 95 wt % of styrene, it is respectfully noted that, as set forth in Santoso (see above), MFR is inversely proportional to the viscosity of the block polymer.  The Examiner also respectfully notes that it is established in the art that the content of the styrene content in styrene block copolymers is chosen to adjust the cohesion as evidenced by Nakamura (see column 1, lines 51-55 therein); that elastomeric styrene block copolymers provide toughness and lower stiffness as indicated by elongation at break, and that the content of the styrene in styrene block copolymers is inversely proportional to the elastomeric nature of block copolymers as evidenced by McGee (see para 0047 therein); and that the viscosity can be controlled by varying the styrene content as evidenced by Schroeyers (see para 0005 therein).
It is further respectfully noted that it is established in the art that polyethylene is included with styrenic thermoplastic elastomers to improve strength and toughness as evidenced by Williams (see column 1, lines 39-51 therein), and further that surface roughness (or surface texture) of a substrate surface increases the adhesion between said surface and an adhesive layer as evidenced by Chen et al. (see abstract, page 4 of the machine translation therein).

Lastly, while the inventive examples of Santoso/Ishii/Matsuda provide the Adhesion Build Value range under slightly different conditions than that presently claimed and the body-text of Santoso does not explicitly disclose an Adhesion Build Value (or a ratio of peel strengths at RT and at elevated temperatures), given that Santoso/Ishii/Matsuda teach an adhesion layer composed of components identical to that presently claimed, and in proportions identical to that presently claimed, it is reasonable to conclude that the adhesion layer of Santoso/Ishii/Matsuda would demonstrate the Adhesive Build Value range, and under the presently recited conditions, as recited in current claims 1-3.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the adhesion layer of Santoso with the presently claimed first and second hydrogenated styrene block copolymers having the presently claimed styrene contents and MFRs, and in the presently claimed proportions, and the presently claimed LDPE and HDPE, and in the presently claimed proportions, towards a balance of adequate film-forming and peel strength, initial peel strength, peel strength after curing, temperature-dependent peel strengths, sealing, heat resistance, toughness, elasticity, crystallinity (HDPE versus LDPE), cohesion, and/or viscosity required of the prior art’s intended application as in the present invention.

Response to Arguments
Applicant's arguments, see pages 4-11 of the remarks filed 8/18/2022, with respect to the rejection of claims 1-12 over Santoso et al. in view of Ishii et al. and in further view of Matsuda et al. under 35 U.S.C. 103 as set forth in paragraph 4 of the action mailed 6/8/2022, have been fully considered but they are not persuasive.

Item A. of the Remarks
The Examiner respectfully reminds the Applicant that the MPEP 2123(I) instructs that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))...A reference may be relied upon for all that it would have reasonably suggested to one
having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v.
Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  
Indeed, as noted above, the disclosure of Santoso conspicuously teaches polycarbonate substrates having Ra values that overlap those presently disclosed for defining the “textured” limitation of current claim 1.  That is, the substrates to which the adhesion layers of Santoso are applied include polycarbonate substrates having a surface smoothness of 0 to 150 Ra, and while Santoso phrases the noted Ra values as “smoothness” in the body-text and in the claims, “smoothness” is a relative term.  Indeed, also as noted above, while Santoso considers an Ra range of 0 to 5 microinches, Santoso also contemplates an Ra range of 5 to 150 microinches, the identical Ra range presently disclosed as demonstrating a “textured surface”.  Also, the Examiner acknowledges that paragraph 0025 of Santoso does disclose Ra values for the adhesion layer, but said paragraph and paragraph 0032, also discloses Ra values for the substrate to which the adhesion layer is attached.
In regards to the adhesion values in Table 3, specifically Example 10, as noted above, while the time that the test strips of Santoso are 5 minutes while that presently claimed is 10 minutes, the difference between the two times ONLY represents a change in testing procedures, and such changes would have been well within the knowledge of one skilled in the art to adjust the heating times if the skilled artisan wished to determine the adhesion under conditions presently recited/disclosed.  
Further, as set forth in the prior art rejection above, the invention of Santoso is directed to adhesion layers whose adhesion to substrates does not elevate to a point where heating causes the peel strength to exceed the tensile strength of the adhesion layer’s supporting film; that is, towards controlling the adhesion to substrates when the temperature of the adhesion layer is elevated.  Moreover, also as noted above, the combination of the prior art teaches the presently claimed adhesion layer comprising the recited components, and in the claimed proportions, as well as conspicuous motivations for the combination of the two remedying disclosures of Ishii and Matsuda based on the advantages instructed in each of the three prior art publications.

Item B. of the Remarks
The Examiner respectfully disagrees with the Applicant’s assertion that the disclosures of Santoso and Ishii are “completely” different and “unrelated” in subject matter.  In addition, the Applicant is respectfully reminded that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Indeed, Ishii is directed to compositions comprising styrene-based block copolymers mixed with ethylene-based copolymers, as well as their respective contributions to the properties of said compositions; instructions useful to one skilled in the art interested in modifying Santoso for those VERY reasons disclosed in Ishii such as “peel strength”, adhesion (to rolls in Ishii), and the ability for the components to form a film, all of which would provoke some overlapping concerns in one skilled in the art directed to modifying Santoso’s adhesives and the resultant adhesive layers.  

Item C. of the Remarks
In regards to the Applicant’s assertions against employing the Matsuda, the Examiner respectfully reiterates those submissions set forth in the Examiner’s response to the Ishii reference at least in regards to Matsuda’s instructions to one skilled in the art that would aid in remedying Santoso’s adhesives that comprises the same types of components (styrene-based polymers) for use in adhesives.  Indeed, one skilled in the art would not be dissuaded from contemplating the components in the compositions of Ishii and Matsuda and their respective impact of said components on their respective compositions simply because there were some differences in the exact and specific types of compositions to which each of the three prior art disclosures are directed.
As cited above, and repeated here with the Examiner’s emphasis included, the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/11/2022